  Case 19-34026             Doc 17         Filed 01/30/20 Entered 01/30/20 15:02:38                                  Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



RE: DONNELL A RUSSELL                                           ) Case No. 19 B 34026
                                                                )
                                                    Debtor      )Chapter 13
                                                                )
                                                                ) Judge: CAROL A DOYLE


                                                       NOTICE OF MOTION

   DONNELL A RUSSELL                                                          SWANSON & DESAI
                                                                              via Clerk's ECF noticing procedures
   1826 S MILLARD #1FL
   CHICAGO, IL 60623


   Please take notice that on February 25, 2020 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on January
   30, 2020.

                                                                                       /s/ Tom Vaughn

                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On December 02, 2019 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely payments to the Chapter 13 Trustee.

   Monthly payment           350.00          Arrears      $350.00                Last date paid      -




   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).




   TOM VAUGHN                                                                          Respectfully submitted,
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850                                                     /s/ Tom Vaughn
   Chicago, IL 60603
   (312) 294-5900
